                       Case 3:18-cv-05982-WHA Document 138 Filed 05/24/19 Page 1 of 6


                   1   LATHAM & WATKINS LLP
                       Elizabeth L. Deeley (CA Bar No. 230798)
                   2    elizabeth.deeley@lw.com
                       Michael H. Rubin (CA Bar No. 214636)
                   3    michael.rubin@lw.com
                       Melanie M. Blunschi (CA Bar No. 234264)
                   4    melanie.blunschi@lw.com
                       505 Montgomery Street, Suite 2000
                   5   San Francisco, CA 94111-6538
                       T: +1.415.391.0600/F: +1.415.395.8095
                   6   Andrew B. Clubok (appearance pro hac vice)
                        andrew.clubok@lw.com
                   7   Susan E. Engel (appearance pro hac vice)
                        susan.engel@lw.com
                   8   555 Eleventh Street, NW, Suite 1000
                       Washington, D.C. 20004-1304
                   9   T: +1.202.637.2200/F: +1.202.637.2201
               10      Serrin Turner (appearance pro hac vice)
                        serrin.turner@lw.com
               11      885 Third Avenue
                       New York, NY 10022-4834
               12      T: +1.212.906.1200/F: +1.212.751.4864
                       Attorneys for Defendant Facebook, Inc.
               13
                       Additional Counsel on Signature Page
               14

               15                                UNITED STATES DISTRICT COURT
               16                             NORTHERN DISTRICT OF CALIFORNIA
               17                                     SAN FRANCISCO DIVISION
               18
                       JASPER SCHMIDT, an individual and             No. C 18-05982 WHA (JSC)
               19
                       California resident, WILLIAM BASS JR.,               Consolidated Cases:
                       an individual and California resident, JILL   No. C 18-06022 WHA (JSC)
               20                                                    No. C 18-06953 WHA (JSC)
                       HERR, an individual and New York              No. C 19-00117 WHA
               21      resident, STEPHEN ADKINS, an
                       individual and Michigan resident, and
               22
                       DENISE BROWN-WELLS, an individual             STIPULATED PROTOCOL AND
                       and Florida resident,                         [PROPOSED] ORDER REGARDING
               23                                                    COMMUNICATIONS WITH
                                                 Plaintiffs,         PUTATIVE CLASS MEMBERS
               24
                                v.                                   Hon. William H. Alsup
               25

               26      FACEBOOK, INC.,

               27                                Defendant.

               28

                                                                                 STIP AND [PROPOSED] ORDER RE
ATTORNEYS AT LAW                                                          COMMUNICATIONS WITH PUTATIVE CLASS
 SAN FRANCISCO                                                                                         MEMBERS
                                                                                   CASE NO. C 18-05982 WHA (JSC)
                        Case 3:18-cv-05982-WHA Document 138 Filed 05/24/19 Page 2 of 6


                   1           This Stipulated Protocol and Proposed Order re: Communications with Putative Class

                   2   Members is entered into pursuant to the Court’s October 24, 2018, Notice and Order re Putative

                   3   Class Actions and Factors to be Evaluated for any Proposed Class Settlement (Dkt. 26). The

                   4   Parties stipulate as follows:

                   5           1.       This protocol shall apply to communications by counsel or the Parties to putative

                   6   class members for the purpose of gathering evidence in order to prosecute and/or defend against

                   7   Plaintiffs’ claims in the underlying litigation. It shall not apply to communications made to

                   8   Facebook’s users (including putative class members) to the extent those communications are part

                   9   of the normal course of Facebook’s business, and not designed or intended to be used for this

               10      litigation.

               11              2.       Communications with absent putative class members (i.e., putative class members

               12      who have not filed complaints in this action) that do not comply with the terms of this Order may

               13      not be cited or used as evidence in this litigation.

               14              3.       Counsel and the Parties must refrain from making coercive or misleading

               15      communications to putative class members. Communications covered by this Order must provide

               16      a description of the claims in the underlying litigation, and the role of the communicating party in

               17      the litigation, sufficient to explain the context and purpose of the communication. This explanation

               18      must advise the putative class member of the following:

               19                    a. The purpose of a communication by Plaintiffs or their counsel is to assist in

               20                       investigating and/or prosecuting the claims in the litigation;

               21                    b. The purpose of a communication by Defendant Facebook, Inc. (“Defendant” or

               22                       “Facebook”) or their counsel is to assist in investigating and/or defending against

               23                       the claims in the litigation;

               24                    c. Participation in such communications by the putative class member is completely

               25                       voluntary;

               26                    d. The putative class member cannot be retaliated against by Plaintiffs or Defendant

               27                       for refusing to communicate, for answering questions truthfully, or for refusing to

               28                       answer the questions;
                                                                              1
                                                                                          STIP AND [PROPOSED] ORDER RE
ATTORNEYS AT LAW                                                                   COMMUNICATIONS WITH PUTATIVE CLASS
 SAN FRANCISCO                                                                                                  MEMBERS
                                                                                            CASE NO. C 18-05982 WHA (JSC)
                        Case 3:18-cv-05982-WHA Document 138 Filed 05/24/19 Page 3 of 6


                   1               e. The putative class member cannot receive monetary compensation or other benefits

                   2                  from any party for agreeing to communicate or give certain answers to a question;

                   3               f. The information obtained from the putative class member may be used as evidence:

                   4                  (1) by Plaintiffs to certify a proposed class and/or bolster the claims in this lawsuit;

                   5                  or (2) by Defendant to defeat class certification and/or defeat the underlying claims

                   6                  in this lawsuit.

                   7          4.      Defendant’s counsel may communicate with a member of the putative class who

                   8   has not filed a Complaint in this action for the purposes described in Paragraph 1 without

                   9   permission from Plaintiffs’ counsel, unless Plaintiffs’ counsel has already notified Defendant’s

               10      counsel of their representation of that putative class member. Such notice to Defendant’s counsel

               11      shall be made in writing and served via email pursuant to the Parties’ Stipulation to Electronic

               12      Service dated March 7, 2019.

               13             5.      No member of the putative class shall be retaliated against in any way for their

               14      participation or unwillingness to participate in the communications identified in Paragraph 1.

               15      IT IS SO STIPULATED.

               16      DATED: May 24, 2019                             LATHAM & WATKINS LLP

               17                                                      By: /s/ Melanie M. Blunschi______________
                                                                       LATHAM & WATKINS LLP
               18                                                      Elizabeth L. Deeley (Bar No. 230798)
                                                                          elizabeth.deeley@lw.com
               19                                                      Michael H. Rubin (CA Bar No. 214636)
                                                                          michael.rubin@lw.com
               20                                                      Melanie M. Blunschi (CA Bar No. 234264)
                                                                          melanie.blunschi@lw.com
               21                                                      505 Montgomery Street, Suite 2000
                                                                       San Francisco, California 94111-6538
               22                                                      Telephone: +1.415.391.0600
                                                                       Facsimile: +1.415.395.8095
               23
                                                                        Andrew B. Clubok (admitted pro hac vice)
               24                                                         andrew.clubok@lw.com
                                                                        Susan E. Engel (admitted pro hac vice)
               25                                                         susan.engel@lw.com
                                                                        555 Eleventh Street, NW, Suite 1000
               26                                                       Washington, DC 20004
                                                                        Telephone: +1.202.637.3309
               27                                                       Facsimile: +1.202.637.2201
               28
                                                                          2
                                                                                         STIP AND [PROPOSED] ORDER RE
ATTORNEYS AT LAW                                                                  COMMUNICATIONS WITH PUTATIVE CLASS
 SAN FRANCISCO                                                                                                 MEMBERS
                                                                                           CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 138 Filed 05/24/19 Page 4 of 6


                   1                                       Serrin Turner (admitted pro hac vice)
                                                            serrin.turner@lw.com
                   2                                       885 Third Avenue
                                                           New York, NY 10022-4834
                   3                                       Telephone: +1.212.906.1200
                                                           Facsimile: +1.212.751.4864
                   4
                                                          Counsel for Defendant Facebook, Inc.
                   5
                       Dated: May 24, 2019              MILBERG TADLER PHILLIPS
                   6                                    GROSSMAN LLP
                   7
                                                        By:_Henry J. Kelston
                   8                                    Ariana J. Tadler (Pro Hac Vice)
                                                        ATadler@milberg.com
                   9                                    Henry J. Kelston (Pro Hac Vice)
                                                        One Penn Plaza
               10                                       New York, NY 10119
               11                                       Telephone: 212-594-5300
                                                        Facsimile: 212-868-1229
               12
                                                        MORGAN & MORGAN
               13                                       COMPLEX LITIGATION GROUP
                                                        John A. Yanchunis (Pro Hac Vice)
               14
                                                        JYanchunis@ForThePeople.com
               15                                       201 N. Franklin Street, 7th Floor
                                                        Tampa, Florida 33602
               16                                       Telephone: 813-223-5505
                                                        Facsimile: 813-223-5402
               17

               18                                       COHEN MILSTEIN SELLERS & TOLL PLLC
                                                        Andrew N. Friedman (Pro Hac Vice)
               19                                       AFriedman@CohenMilstein.com
                                                        1100 New York Avenue NW, Suite 500
               20                                       Washington, DC 20005
                                                        Telephone: 202-408-4600
               21
                                                        Facsimile: 202-408-4699
               22
                                                        Interim Counsel for Plaintiffs
               23

               24

               25

               26

               27

               28
                                                            3
                                                                          STIP AND [PROPOSED] ORDER RE
ATTORNEYS AT LAW                                                   COMMUNICATIONS WITH PUTATIVE CLASS
 SAN FRANCISCO                                                                                  MEMBERS
                                                                            CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 138 Filed 05/24/19 Page 5 of 6


                   1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

                   2
                       DATED:                                   By:
                   3                                                      Hon. William H. Alsup
                                                                         United States District Judge
                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                            4
                                                                             STIP AND [PROPOSED] ORDER RE
ATTORNEYS AT LAW                                                      COMMUNICATIONS WITH PUTATIVE CLASS
 SAN FRANCISCO                                                                                     MEMBERS
                                                                               CASE NO. C 18-05982 WHA (JSC)
                        Case 3:18-cv-05982-WHA Document 138 Filed 05/24/19 Page 6 of 6


                   1                                    SIGNATURE ATTESTATION

                   2                    I am the ECF User whose identification and password are being used to file

                   3   Stipulated Protocol and [Proposed] Order re Interviews with Putative Class Members regarding

                   4   signatures. I, Melanie M. Blunschi, attest that concurrence in the filing of this document has

                   5   been obtained.

                   6
                       DATED: May 24, 2019                                   /s/     Melanie M. Blunschi
                   7                                                                 Melanie M. Blunschi
                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                         5
                                                                                          STIP AND [PROPOSED] ORDER RE
ATTORNEYS AT LAW                                                                   COMMUNICATIONS WITH PUTATIVE CLASS
 SAN FRANCISCO                                                                                                  MEMBERS
                                                                                            CASE NO. C 18-05982 WHA (JSC)
